 In the Matter of LANEWELLS COMPANY,EMPLOYERandOIL WORHERsINTERNATIONALUNION, C.I.0., PETITIONERCase No. 21-RC-66SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONoAugust 30, 1948By our decision of June 4 in this matter we found that the Petitionerwas in reality acting in behalf of its Local 128, which was found notto have complied with the filing requirements of Section 9 (f), (g),and (h) of the Act. For this reason, and thisreasononly, we unani-mously dismissed the petition.Counsel for the Petitioner has since advised the Board that Local128 complied with the filing requirements of the Act after the filingof briefs by both parties but prior to our June 4 decision.Unfortun-ately, notice of this belated compliance was not brought to the Board'sattention when the case was under consideration.The Board regretsthis fact.To correct its decision in accord with its records, the Boardhereby reopens this proceeding and rescinds its Order of June 4, 1948,dismissing the petition.'Upon the entire record in this case, the Board further finds:3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: all field service and field shop employeesof the Employer's California Division, excludingall field office em-ployees and all supervisors.2'Althoughno longer applicable to the facts in this case,the principle announced in theoriginalOrder (77 N. L. R. B. 1051),that an international will not be certified if anon-complyinglocal is actually in the picture,still enunciates unanimous Board doctrine.Matterof U. S.Gypsum Company,77 N. L.R. B. 1098.2Matter of StanoZind Oil & GasCo.,67 N. L.R. B. 375;Matter of Ohio Oil Co.,60N. L. R. B.418;Matter of RichfieldOilCorp.,59 N.L. R. B. 1554.79 N. L. R. B., No. 35.252 LANE WELLS COMPANY2535.Compliance by Local 128 with Section 9 (f), (g), and (h) hasextinguished any possibility that the OilWorkers InternationalUnion, Petitioner herein, is or could be seeking certification to enablea noncomplying local to circumvent the provisions of Section 9 (f),(g), and (h).Nevertheless, our dissenting colleagues would stilldeny the International its right as the petitioning labor organizationto appear on the ballot and be certified as theexclusivebargainingrepresentative if it receives the necessary votes.They would requireeither (which, it is not entirely clear) that Local 128 be substitutedfor the International or that both labor organizations appear on theballot and be jointly certified as bargaining representatives if theelection is won.The dissent advances two considerationsas reasonsfor their position : (1) because grievance procedures are tradition-ally conducted by local unions, it is more desirable to have employeesvote for a local union ; (2) placing the local union on the ballot bestreflects the intent of Congress with respect to Section 9 (f), (g), and(h).The short answer to these arguments is that considerations as tothe relative desirability of having international unions certified alone,as against certifications of locals singly or jointly with internationalunions, are of no relevance if the Act does not vest the Board withauthority to make such a choice.Nor does excessive preoccupationwith Section 9 (f), (g), and (h), to the exclusion of other sections ofthe Act, give us a true picture of the Congressional intent.In ouropinion, the Board lacks authority to refuse an international unionwhich is the petitioning labor organization the right to appear aloneon the ballot and be certified as exclusive representative merely be-cause the Board Members may believe that it is better for employeesto vote for local unions.Nor do we believe that certification of a localunion singly or jointly with an international, instead of certificationof aninternational alone, is necessary to effectuate Congress' intent(g), and (h). In any event, it shouldin connection with Section 9 (f). inbe reemphasized that, in the present case, both the local and the inter-nationalhavecomplied.The only question before us, therefore, is whether, when both a localand an internationalarein full compliance, this Board should takeit upon itself to tell employees, for the first time in 13 years, that theymay not be afforded an opportunity to select the international as theirbargaining representative.Our dissenting colleagues completely over-look the declared policy of the Act to protect the "full freedom" ofemployees to designate bargaining "representativesof their ownchoosing," not of the Board's choosing. (Emphasis supplied.)Theprovisi*lsof Section 9 of the Act further reflect, and must be con- 254DECISIONS OF NATIONAL LABOR'-RELATIONS BOARDs"trued in the light of, this basic policy to permit employees full free-dom to select their bargaining representative.,(1),provides that .a petition may -be filed by"any,individual orlabororganization.,"alleging that a substantial number of employees,' desire collective bargaining but that the employer declines to recognize"their representative."If the Board finds that a question of repre-sentation exists, it is further provided that the Board "shall direct anelection."We cannot. conceive that, where the petitioning labor or-ganization is itself claiming the right to represent the employees, thismandate to hold an election on such claim of representation can meananything but p] acingthatorganization on the ballot .3We recognize, of course, that there are certain limitations on theabsolute right to selectanyorganization which are either explicitly 4or implicitly present in the Act itself.Thus the Board will not placeon the ballot an organization found to have been illegally dominatedunder Section 8 (a) (2) of the Act.Nor will the Board place an indi-vidual 5 or labor organization on the ballot where it appears that. bydoing so we would facilitate circumvention of the provisions of Section9 (f), (g), and (h). It is elementary that all provisions of a statutemust be read together and all of its provisions given effect in constru-ing and applying it.But excepting only the few restrictions explicitlyor implicitly present in the Act, we find nothing in Section 9, or else-where, which vests in the Board any general authority to subtract fromthe right.of employees to selectanylabor organization they wish' asexclusive bargaining representative.It is not an uncommon practicefor some international unions to seek certification, to contract, and toassume responsibility for collective bargaining and the observationof agreements, rather than to have their local unions do so.6 In some3We do not consider the cases cited by the dissent in footnote 5 as controlling on thequestion of the Board's power to substitute or add a local union on the ballot where aninternational union is the petitioner.In theColson CorporationandAviolaRadio' Corpora;tioncasesthe international union petitioners were not averse to the placing of the localunion's name on the ballot. Indeed, in theAviolacase the proceeding was entitled "foritself and in behalf of" thelocal.In theColsoncase the internationalin its brief(referredto in footnote 1 of the Board's decision in that case) stated, "The petitioning Union isOffice Employees InternationalUnion, Local No. 177 " In thePendleton Shipyardscasethe local union was the petitioner ; hence the use of its name on the ballot rather than theinternational union's was normal and proper In theUnited States Gaugecase, where theA F of L. petitioned "for and on behalf" of two international unions, placing the latteron the ballot instead of the A F. of L was proper, because it appeared that the A. F. of L.did not intend to act as bargaining representative, it being "understood by all parties thatthese [international] unions, if there is a certification, will act jointly in negotiations withthe Company."Moreover, these decisions were made under the Wagner Act, Section 9 ofwhich did not contain a specific provision as does Section 9 (c) (1) of the amended Actthat "any" labor organization may file a petition.4As for example, Section 9 (b) (3) which prohibits guards from selectinga union whichrepresents other employeesor isaffiliatedwith an organization representing other em-ployees, by prohibiting the Board from certifyingsuch an organization.5Matter of Campbell Soup, 76 NLR. B 950.6 Lester, Economics of Labor (1941), p 577. LANE,WELLS,COMPANYinstances an international union has contracts ratified and' signed byrepresen ta tives of the local as well as itself.The wisdom of such pro-cedures is not for this Board to decide, lest Government intrude toodeeply into the affairs-of labor organizations and employers .7, ,We believe that the view we have taken conforms to the intent of,Congress in;enacting the Labor Management Relations Act of 1947.When this statute was considered by the Congress a section was pro-posed that would have severely limited our authority to certify nationalor international labor organizations and would have meant the certifi-cation of local unions only, except in a very narrow area.The pro-posal, however, was rejected.The proposed section (Section 9 (f) (1)of H. It. 3020, 80th Cong., 1st Sess. (1947) p. 31) prohibited the certifi-cation of a labor organization as representative of the employees ofmore than 1 employer, unless the employees involved were less than100 in number and the plants of the employers involved were less than50 miles apart.The purpose of this provision, designed to eliminateindustry-wide bargaining, as set forth in H. R. Rep. No. 205, 80thCong., 1st Sess. (1947) pp. 7, 35, and 36, was to enable employees toregulatemore closely bargaining on their behalf and to preventnational or international labor organizations from controlling em-ployees, fixing terms of employment, and disapproving employeeaction.Section 9 (f) (1) was eliminated in conference, and omittedfrom the conference agreement and the amended Act itself. (HouseConf. Rep. No. 510, on H. R. 3020, 80th Cohg., 1st Sess. (1947) ).Weare not authorized to reinsert it by construction or administrative'-Under .existing law, the division of function and responsibilitybetween international and local unions with respect to bargaining isclearly a matter of their internal affairs.The right of an internationalunionto seek certification, and of employees to vote for it, is protectedagainst action of the type suggested in the dissent unless some otherpolicy of the Act is clearly contravened.We cannot join our dissenting colleagues in the strainedargumentthat it is still necessary, in order to effectuate the policyof Section9 (f), (g), and (h), to deny the petitioning Internationalherein anexclusivecertification because of the purely, speculative, possibilitythat at some future time Local 128 might permit itscompliance to7This view finds strong support elsewhereFor example, on July 9, 1948, the Interna-tional Labor Conference adopted a Convention on Freedom of Associationfor submissionto the membergovernments, Part I, Article 3, of which reads as follows :1.Workers'and employers'organizations shall have the right to drawup theirconstitutions and rulesto elect their representatives in full freedom,to organize theiradministrationand activities and to formulate their programmes2.The public authorities shall refrain from any interference which would restrictthis right-or impede-the lawful exercise thereof. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDlapse.It is urged that if the Employer'then refused to bargain withthe international it would have to spend its time and energy defendingan 8 (a) (5) proceeding before the Board."This argument overlooksthe simple fact that the Board has the power to police its own certifica-tions and can thereby fully effectuate the policies of Section 9 (f), (g),and (h). If changing circumstances should give rise to a situationin which the Board for policy reasons would not issue a certificationin the first instance, it has power, either on its own motion or that ofthe Employer, to recall the certificate.,,Moreover, if the speculative reasoning of our dissenting colleagueswere carried to its logical conclusion, an international union couldnevergo on the ballot and be certified even if no local union had beenformed at the plant; for it is apparent that, after its certification, aninternational union could form a local which might not comply, orafter doing so might allow its compliance to lapse.Nevertheless, ourcolleagues specifically assert in their dissent that it is proper to certifyan international union if no local is in the picture. Indeed, one ofthem joined in the recentGranite Textile Millsdecision 10 in which theBoard properly rejected the employer's contention that a local unionto be formed by the international union petitioner must be made aparty to the proceeding and required to comply with Section 9 (f),(g), and (h).The Board remarked in that case that the employer'sargument was "conjectural" and "at the least, premature."We findno more warrant for "conjecture" in the one situation than in theother.For the foregoing reasons we shall not depart from our usual prac-tice of placing only the name of the Petitioner on the ballot.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election'by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this caseThis could happen, of course, only if the General Counsel issued a complaint. For ourpart, we have no reason to doubt that the General Counsel would give due consideration tothe policies of Section 9 (f), (g), and (h) in deciding whether to issue a complaint.See,e. g.,Matter of Larus t Brother Company, Inc., 62N. L. R. B. 1075, 1085;Matterof Atlanta Oak Floorin,Co., 62 N. L. R. B. 973, and cases there cited10 76 N. L. R. B. 613. That decision states :"The Employer further contends that inasmuch as the record indicates that the Peti-tioner will establish a local union, the Board should require such local to be a partyto this proceeding, and should require it to comply with Section 9 (f), (g), and (h) ofthe Act. . -.. We findno merit inthe Employer's contention.Whether or nota localunion is established, and whether or not its officers will comply with the Actis conjectural ; the Employer's contention is, at the least, premature." LANE WELLS COMPANY257was heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board's Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Oil Workers International Union, C. 1. 0.MEMBERS REYNOLDS and GRAY, dissenting :In the original Decision and Order in this case, the Board foundthat although the petition was filed by the International Union, theInternational Union was "in reality acting in behalf of Local 128."Accordingly, since on the basis of information available at that timeit appeared that Local 128 had failed to comply with the filing require-ments of Section 9 (f), (g), and (h) of the Act, the Board, by unani-mous decision, dismissed the petition.There can be little doubt butthat the basis of the Board's decision was the fact that the Local wasa real party in interest.'The information which was subsequently brought to the Board'sattention that Local 128 was in fact in compliance with the filingrequirements of the Act in no way detracts from its established interestin this proceeding.Whether in compliance, as it is now, or not incompliance, as it was at the time the petition was filed, Local 128remains a real party in interest and will continue as an essential instru-ment in any bargaining relationship which may be created if thePetitioner is successful in the election which our colleagues are nowdirecting.2Believing this to be so, we would require that Local 128'SeeMatter of United StatesGypsum Company, 77 N LR B 1098;andMatter ofCentral Paper Company,7-UA-82, ruling on appeal dated June 4, 1948.2As is generally true, the Local plays a vital part in the representation of employees.In this particular case, the role of Local 128 is emphasized by the following factors(a)Local 128,by a letter to the Employer,requested recognition as representative ofthe latter's employees ;(b)Local 128 actively solicited membership in its organization among employees of theEmployer ;(c)The constitution of the Oil Workers International Union, CIO,points up the im-portance of the role which Local 128 must,of necessity,play in any bargaining relationshipwhich may be createdThus,Article IV, Sections 3 and 4, set forth the minimum participa-tion of local unions in the bargaining relationship :Section 3 Agreements or supplements negotiated by local unions, representatives,or anyone delegated with authority to negotiate same, shall be ratified or rejected bylocal unions in regular or special meeting through a majority vote of members affected 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear on the ballot in this election, for the Local should be at least-a joint recipient with the International of any certification which maysubsequently issue.A number of considerations point to the wisdom of this position.First and foremost, we believe that it best reflects the intent of Con-"gress with respect to its enactment of Section 9 (f), (g), and (h)`of the Act.Congress has emphatically directed this Board to refrain'from extending the use of its election facilities and the benefits of-its certifications to labor organizations which fail to comply withthe filing requirements of this section.Thus the same policy which`motivated our dismissal of the petition when it was first before us-namely, the possibility of circumventing the filing requirements ofthe Act-is as important today as it was at that time. It appears that,should certification be issued, to the International Union, as contenl--plated by the majority decision, a subsequent lapse in compliance on.the part of Local 128 would not, of itself, alter the international'scapacity to continue as the certified bargaining representative.Withthe international so designated, the Employer could quite justifiablyconsider itself bound to bargain with the International regardlessof the compliance status of Local 128.On the other hand, should theEmployer refuse to bargain in such a situation, it must be preparedto spend its time and energy in defending its position in an 8 (a) (5)action before this Board.To encourage even the possibility of suchan occurrence is certainly injudicious, to say the least, especially whenthe Board has it within its power 3 to designate Local 128 on the ballot,thereby eliminating any ambiguity as to the identity of the possibleprospective bargaining representative.'who are present at said meeting,or a majority present insaid meetingmay submitthe questionto a referendum voteSection 4 The localunionshall notify'the InternationalOffice of the results oftabulation,showing thetotal numberof membersaffected whohold membership in thelocal union,the total numbervoting,the totalnumber of affirmativevotes,and thetotal numberof negativevotesThis tabulation shall bear the local union seal andthe signatures of the president or secretaryof thelocal and one other officer of the localunion.(d)Furthermore this sameconstitution provides that beforebecoming a member of theOil Workers International Union an employeemust be acceptedby majorityvote of the Local.If he is subsequentlycharged withviolations of union rules,his conviction must be bytwo-thirdsvoteof the Local.Hence it is to theLocal thatan employee must look forapproval as a condition of membership, and it is this same Local which controls his abilityto remain a member, once having beenaccepted3 If, as the majority asserts,the Boardhas no authorityto refusea petitioninginterna-tional unionthe right to appearalone on the ballot andbe certifiedas the exclusive repre-sentative,it is difficultto perceive by what authoritythe majority joined in the refusal of"the Board in its original Decision and Order herein to entertainthe petition of the Inter-national because Local128 wasnot in compliance with the filing requirementsof the Act.This apparent Inconsistency,in our opinion,clearly reveals that the issuewith which weare confronted is not one ofauthoritybut rather one of discretion.-A SeeMatter of The Colson Corporation,70 N L R B. 1235. LANE. WELLS COMPANY259Moreover, we are of the opinion generally that employees votingin a representation proceeding are entitled to indicate their choicefor the labor organization which, if chosen by majority vote, will bethe agency through which they will deal with their Employer throughthe utilization of the generally accepted grievance procedures set upin bargaining agreements.Participation in grievance procedurestraditionally has. been a matter peculiarly of interest to and -withinthe grasp of-local union officers and members.5For the foregoing reasons, we would therefore place Local 128 onthe ballot.5Before the recent amendments to the Act, the Board has on occasion refused to placean international or parent organization on the ballot where it appeared that the local wasthe "real party in interest "While no rationale accompanied these decisions, it is a reason-ableassumption that the Board was moved by the primary interest of union locals in repre-sentation proceedings brought by their internationals.SeeMatter ofAi,iolaRadio Cor-poration,71 N L. R B. 321 ;Matter of The Colson Corporation, supra; Matter of UnitedStates GaugeCompany,63 N. L R. B. 1254, 1259; andMatter of Pendleton ShipyardsCompany,62 N L It. B 1409, 1412. Of course, where there is no local union in the pic-ture, certification must and appropriately should run to the petitioning international ornational organizationCfMatter of Granite Textile Mills, 76 NL. It. B. 613.